Title: Abigail Adams to John Adams, 22 October 1775
From: Adams, Abigail
To: Adams, John


     
      Braintree october 22 1775
     
     Mr. Lorthorp call’d here this Evening and brought me yours of the 1 of October a day which will ever be rememberd by me, for it was the most distressing one I ever experienced. That morning I rose and went into my Mothers room, not apprehending her so near her Exit, went to her Bed with a cup of tea in my hand, raised her head to give it to her, she swallowed a few drops, gaspd and fell back upon her pillow, opend her Eyes with a look that pirced my Heart and which I never shall forget. It was the eagerness of a last look—“and O! the last sad silence of a Friend.”
     Yet she lived till 5 oclock that day, but I could not be with her. My dear Father prayed twice beside her Bed that day. God Almighty was with him and suported him that day and enabled him to go thro the Services of it. It was his communion day. He had there a tender scene to pass through—a young Grandaughter Betsy Cranch joining herself to the church, and a Beloved Wife dying to pray for—weeping children, weeping and mourning parishoners all round him, for every Eye streamed, his own heart allmost bursting as he spoke. How painful is the recollection, yet how pleasing?
     I know I wound your Heart. Why should I? Ought I to give relief to my own by paining yours?
     
      “Yet the Grief that cannot speak
      Whispers the o’er fraught heart and bids it burst.”
     
     My pen is always freer than my tongue. I have wrote many things to you that I suppose I never could have talk’d.
     My Heart is made tender by repeated affliction. It never was a hard Heart. The death of Patty came very near me, having lived four years with me, under my care. I hope it will make me more continually mindful and watchfull of all those who are still committed to my charge.
     Tis a great trust. I daily feel more and more of the weight and importance of it, and of my own inability. I wish I could have more of the assistance of my dearest Friend but these perilous times swallow him up.
     Mr. Lorthrope has given me this account of the demand upon Falmouth. A Man of War and two tenders went down and sent to the inhabitants to demand their Arms and require them to Stand Nutur, they required time to consider, they gave them till nine oclock the next day, which time they imployed in removeing the women, children and the rest of their most valuable Effects out of Danger when they sent their answer in the Negative. Upon which they began a cannonade and were continuing it when the Express came away.— Hitchbourn and an other Gentleman got out of Town in a small Boat, one of the fogy nights we have had this week. I have not heard what intelegance he brings. An other person says that How enlarged all the prisoners but Lovel and he would not come out.
     I have since seen the pharaphrase as tis call’d but tis as low as the mock oration tho no reflection upon your private character further than immoderately whiping your Schollers when you kept School, a crime any one will acquit you of who knows you. As a specimen of the wit and humour it containd I will give you the tide—a pharaphrase upon the Second Epistle of John the round Head to James the prolocutor of the Rump parliment. Dear Devil &c.
     I had it, but it was when I was in so much distress that I cared nothing about it. I will mention when I see you the foolish conjectures of some who want always to be finding out something extraordinary in what ever happens.
     Mr. Cranchs family are well and send Love to you. Your Mother too, is always anxious for you, and is so apprehensive least a fleet should be sent to Bombard Philadelphia that she has not much comfort. Brothers family are well except young Crosby who had the dysentery very bad, and has left him Bereaved of his reason. Isaac is so far recoverd as to return after six weeks and Susy is returnd to me again. Our neighbours are now all getting well.
     
      I hope to hear often from you which is all the alleviation I have of your absence, and is next to seeing you the greatest comfort of your
      Portia
     
    